DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the communication filed on 9/11/2018.
Claims 1-20 are pending for consideration.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Claim Objections
Claims 16-20 are objected to because of the following informalities:  these claims 16-20 recite the limitation “The non-transitory computer readable media of claim”.  It should be changed to “The one or more non-transitory computer readable media of claim” for consistency.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 15 and 20 of U.S. Patent No. 9,928,377. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite a corresponding method, medium and system of claims 1, 13, 15 and 20 of the patent application.  Furthermore, Examiner notes that each and every limitation of the instant claims appear to be .
Instant Application 16/128,015
Patent Application 9,928,377

Claim 1: 
A computer-implemented method of monitoring and controlling exfiltration of documents stored on a cloud computing service (CCS), the method including: using a cross-application monitor to detect a cloud computing service (CCS) application programming interface (API) in use; and 

a function or an activity being performed via the CCS API on a document; 

determining the function or the activity being performed via the CCS API by parsing a data stream based on the CCS API and identifying content in the document being transmitted to the CCS; 


applying a content inspection rule to find strings and interrelated strings in the content that are subject to content control; and 













encrypting the document responsive to finding the strings and interrelated strings subject to content control in the parsed stream.

A computer-implemented method of monitoring and controlling enterprise information stored on a cloud computing service (CCS), the method including: using a cross-application monitor to detect: a cloud computing service (CCS) application programming interface (API) in use by a client; and 

a function or an activity being requested by the client via the CCS API; 

determining the function or the activity to be performed by parsing API data exchanged via the CCS API, the parsing based on the detected CCS API, and identifying content being transmitted between the client and the CCS; 

selectively applying a content inspection rule with a multi-part string search pattern, based on at least the determined function or activity, to the content being transmitted between the client and the CCS to find two or more non-contiguous strings that are within a proximity specified in the content inspection rule and that, based on the finding, are therefore subject to content control; and triggering a security action responsive to finding the two or more non-contiguous strings subject to content control.
Claim 13:
The computer-implemented method of claim 1, further including as the security action: document specific encryption of the content.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lad et al. (US 9917817) (hereinafter Lad).
Regarding claim 1, Lad discloses a computer-implemented method of monitoring and controlling exfiltration of documents stored on a cloud computing service (CCS), the method including: using a cross-application monitor to detect a cloud computing service (CCS) application programming interface (API) in use (Lad: column 5 lines 57-59, “agent is designed to monitor applications by intercepting system level API calls made by the application”); and a function or an activity being performed via the CCS API on a document (Lad: column 5 lines 59-66, “agent can hence look at an intercepted API call, even before it is completed, made by an application and determine whether this particular call involves data going out of the machine (for example, saving to USB, email or cloud). The DLP agent can also determine or identify the data involved in this transfer by associating the API call with a file, which can be an argument to the determining the function or the activity being performed via the CCS API by parsing a data stream based on the CCS API and identifying content in the document being transmitted to the CCS (Lad: column 5 lines 65-67; and column 6 lines 1-3, “”The DLP agent can also determine or identify the data involved in this transfer by associating the API call with a file, which can be an argument to the intercepted API call. This data can be classified using content blades already available with the DLP agent. The presence and location of sensitive data in the document being sent out of the machine can additionally be identified); applying a content inspection rule to find strings and interrelated strings in the content that are subject to content control (Lad: column 3 lines 9-21; column 4 lines 32-57; and column 5 lines 65-67, “a DLP feature for discovery and monitoring capability of sensitive data (such as credit card numbers) can be combined with a DPM feature of securing sensitive data at the end-point by tokenization”… “data can be classified using content blades”); and encrypting the document responsive to finding the strings and interrelated strings subject to content control in the parsed stream (Lad: column 4 lines 57-64; and column 6 lines 4-8, “DLP and DPM integrated application 206 encrypts (tokenizes) the intercepted sensitive data using the DPM server”).
Regarding claim 8, claim 8 discloses a system claim that is substantially equivalent to the medium of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 8 and rejected for the same reasons.
Regarding claim 15, claim 15 discloses a media claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 15 and rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lad in view of Gouget et al. (EP 2544117) (hereinafter Gouget).
Regarding claims 2, 9 and 16, Lad does not explicitly disclose the following limitation which is disclosed by Gouget, further including: encrypting the document using a per-document key derived by applying a key derivation function (KDF) to a triplet-key, a document identifier (ID), and a salt (Gouget: paragraphs 0061-0062, 0081 and 0090-00930091, “The FDF derives those derived keys from the master key and the identity of the document to be protected named DOC-ID….DOC-ID randomly generated by the portable token or terminal..Doc-ID is generated according to a hash function”… “(Owner-ID, the Doc-ID and the TSP-ID)”, {the master key is linked to the Owner-ID, the Doc-ID and the TSP-ID which is mapped to the triplet-key}).  Lad and Gouget are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lad and Gouget before him or her, to modify the system of Lad to include the derived keys of Gouget.  .

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lad in view of Gouget, and further in view of Reznik et al. (US 20150142986) (hereinafter Reznik).
Regarding claims 6, 13 and 20, Lad in view of Gouget does not explicitly disclose the following limitation which is disclosed by Reznik, wherein the KDF is a hash key derivation function (HKDF) (Reznik: paragraphs 0126 and 0129, “a secure derivation method, such as a secure hash”… “the KDF may take the form: UETemp=HMAC-SHA256 (KeyN, IMSI|Nonce.sub.MNO|UTF-8encoding("ProSe") and the temporary value or identity derived may be the first 32 bits of the output of the KDF. KeyN may be a shared secret between the UE and the MNO/Operator or the ProSe Server”).  Lad in view of Gouget and Reznik get are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lad in view of Gouget and Reznik before him or her, to modify the system of Lad in view of Gouget to include the hash key derivation function of Reznik.  The suggestion/motivation for doing so would have been to ensure uniqueness of the derived value (Reznik: paragraph 0129).

Allowable Subject Matter
Claims 3-5, 7, 10-12, 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TRANG T DOAN/Primary Examiner, Art Unit 2431